AFFIRM as REFORMED and Opinion Filed July 24, 1997




                                          In The

                             dourt at Appeals
                     W\ftlj Ststrtrt of Qkxas at lallas
                                   No. 05-96-01382-CR



                            TERRY LANE WEBB, Appellant

                                            V.


                           THE STATE OF TEXAS, Appellee


                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F91-31876-VQ


                              OPINION PER CURIAM

                   Before Justices Maloney, Whittington, and Bridges

      The trial court convicted Terry Lane Webb of indecency with a child and assessed

a twenty year sentence. Appellant's attorney filed a brief in which she concludes the appeal

is wholly frivolous and without merit.    The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
        The grand jury indicted appellant for indecency with a child.                             Appellant pleaded

guilty without benefit of a plea bargain. During appellant's plea hearing, the trial court

admonished appellant in substantial compliance with article 26.13 of the code of criminal

procedure. See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 1997).

Appellant waived his right to confront and cross-examine witnesses and executed a judicial

confession. The trial court admitted appellant's judicial confession into evidence without

objection. Appellant then testified he was guilty of "each and every element" of the offense

charged. The trial court found the evidence sufficient to substantiate appellant's guilt,

deferred any finding of guilt, and placed appellant on probation for a period of five years.

         In May 1996, the State filed a motion to proceed with an adjudication of guilt,

alleging appellant violated his probation by, among other things, committing a new offense,

sexual assault.1 Appellant pleaded true to the allegations in the State's motion. The trial

court admitted appellant's signed plea of true into evidence and took judicial notice of the

court's file and the evidence previously heard in the sexual assault case. The trial court

found the allegations in the State's motion true, found appellant guilty of indecency with a

 child, and assessed a twenty year sentence. The sentence was within the permissible range

 of punishment.

         Counsel delivered a copy of the brief to appellant. We advised appellant he had a

 right to file a pro se brief. Appellant did not file a pro se brief.



    'Thetrial court heard thenew sexual assault case (cause no. 05-96-01383-CR) and the motion toadjudicate inthe same hearing.
 We address the appeal in cause number 05-96-01383-CR in a separate opinion.
       We have reviewed the record and counsel's brief.          We note that the judgment

erroneously recites that the trial court assessed a $500 fine when sentencing appellant. The

statement of facts does not reflect that the trial court assessed any fine as part of appellant's

sentence. Nor does the court's docket sheet reflect imposition of a fine. We have the

power to correct incorrect judgments when, as here, we have the necessary information to
do so. See Asberry v. Slate, 813 S.W.2d 526, 529 (Tex. App.-Dallas 1991, pet. ref'd);
Graham v. State, 693 S.W.2d 29, 30-31 (Tex. App.-Houston [14th Dist.] 1985, no pet.); see

also Tamez v. State, 620 S.W.2d 586, 590 (Tex. Crim. App. [Panel Op.] 1981). Because the

judgment in this case incorrectly recites the court imposed a fine when adjudicating
appellant's guilt, we reform the trial court's judgment to delete the $500 fine. See Blanco
 v. Slate, 761 S.W.2d 38, 42 (Tex. App.-Houston [14th Dist.] 1988, no pet.); Norman v.

 State, 642 S.W.2d 251, 253 (Tex. App.-Houston [14th Dist.] 1982, no pet.).
        We agree the appeal is otherwise frivolous and without merit. We find nothing in
 the record that might arguably support the appeal. We affirm the trial court's judgment,
 as reformed.

                                                     PER CURIAM


 Do Not Publish
 Tex. R. App. P. 90
  961382F.U05
                                                                   gYj-ofc




                              Olourt of Appeals
                   W\i\k[ Btstrtrt of Qkxas at Bailas
                                   No. 05-96-01382-CR

TERRY LANE WEBB, Appellant                     Appeal from the 204thjudicial District
                                               Court of Dallas County, Texas. (Tr.Ct.No.
      v                                        F91-31876-VQ).
                                               Opinion delivered per curiam, by Justices
THE STATE OF TEXAS, Appellee                   Maloney, Whittington, and Bridges.

                                       JUDGMENT

       Based on the Court's opinion of this date, we REFORM the trial court's judgment
as follows:

       The judgment is reformed to delete the imposition of a$500 fine.
       As reformed, we AFFIRM the trial court's judgment.



 Judgment entered July 24, 1997.



                                                 FRANCES MALONEY
                                                 JUSTICE